Eberhardt, Judge,
concurring specially. I agree with the majority that under the terms of the insurance policy here no coverage was afforded to the operation by Peterson of his mother’s car. I think, however, that it should be observed that there *688is nothing in the record upon which to conclude that there was any bailment contract between Mrs. Peterson, the owner, and Bell, who owned the truck stop and service station.
In her affidavit Mrs. Peterson asserts that the son, 17 years of age, lived in the home with her, and that: “On September 14, 1959, my son took my 1949 Ford automobile to have the car greased and the oil changed. He took the car to be serviced at Bob’s Truck Terminal where he worked at that time. When my son took my car to be serviced a charge was always made for the service done on the car at Bob’s Truck Terminal.” In his affidavit the son testified: “I lived with my mother. . . I was employed by Bob’s Truck Terminal ... as service station attendant. I sometimes took my mother’s vehicle out to the truck stop to have the oil changed and for a grease job. In other words, I would have the car serviced at the truck stop. On September 14, 1959, I drove my mother’s car to have the oil changed, a grease job and a motor adjustment. I usually paid cash for the work done on the car. If for some reason I did not have the money . . . the operator . . . would make a ticket for the work and deduct it from my next pay check.”
It further appeared from Mrs. Peterson’s deposition that the son had customarily used another car, his, though registered in her name, in going to and from work at the Truck Terminal, but that on this occasion, and on the day before, his car was in a shop for repairs. On each of the two days young Peterson drove his mother’s car to work as he went at the beginning of the day, and back after completing the day’s work. The Truck Terminal was some seven or eight miles out from Savannah. There was no evidence that Bob’s Truck Terminal had any custom of sending for a customer’s car and returning it after performing a service on it, nor any that young Peterson, as the servant of Bell, was authorized to accept the mother’s car and take it to the station for servicing or to return it after servicing. There was no evidence that there was included in the charge for greasing, etc., any charge for taking the car to the station and returning it. It does not appear that Mrs. Peterson ever, at any time, had any contact with Bell, or that he offered or agreed to *689bring her car out for service and return it to her. There was no evidence that Bell knew that Mrs. Peterson was the owner of the car, or that he looked to her for payment for the service on it. On the contrary, it simply appears that young Peterson drove his mother’s car out as he went to work, and while there may have had it serviced, and, if so, that he paid for the service or was obligated so to do. One does not ordinarily become a bailee without his knowledge and assent to the contract of bailment. “The general rule that the assent of both parties is necessary before a contract, either express or implied in fact, can come into existence is applicable to the ordinary case of a contract of bailment.” 6 Am. Jur. 233, Bailments, § 79.
Perhaps there was a bailment of the car from Mrs. Peterson to her son, but I can find nothing in the record to justify any finding that Bell was a party to that arrangement. There may have been a bailment from the son to Bell during the time the car was at the station if it was serviced, but if so it terminated when young Peterson retook possession of his mother’s car and started home.
If Bell received some economic benefit from the servicing of the car, that did not and can not, under the facts here, result in any bailment relationship between him and Mrs. Peterson. Cf. Maas v. Harvey, 200 La. 736 (8 S2d 683).
The facts and the situation before the court in Lobe v. Bankers Indemnity Ins. Co., 343 Ill. App. 500 (99 NE2d 588) are closely parallel with those here, while those in Maryland Cas. Co. of Baltimore v. Beckham, 163 Miss. 836 (143 S 886) are greatly different. I think that Lobe is the better reasoned case, and would follow it.
I am authorized to say that Carlisle, P. J., and Frankum, J., join in this concurrence.